Order affirmed, with costs; no opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, THACHER and DYE, JJ. DESMOND and MEDALIE, JJ., dissent and vote to reverse and remit the proceeding to Special Term with instructions to grant the mandamus order prayed for, on the ground that the County Clerk has no discretion as to whether or not to accept for filing a certificate of doing business under an assumed business name, where, as here, the use of the assumed name shown on the certificate does not appear to violate any law. *Page 584